    Case: 1:17-md-02804-DAP Doc #: 1426 Filed: 03/11/19 1 of 2. PageID #: 39413




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


IN RE NATIONAL PRESCRIPTION               )
OPIATE LITIGATION                         )
                                          )                   MDL No. 2804
This document relates to:                 )
Rhonda Belcher, et al. v. Purdue Pharma   )                   Hon. Dan Aaron Polster
L.P., et al., Case No. 6:18-CV-00246-GFVT )
__________________________________________)


   NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT, RUSSELL PORTENOY


                                        ***** ***** *****

       Come now Plaintiffs, Rhonda Belcher and Ella Louise Johnson as Administratrix of the Estate

of Mackenzie Paige Hays, by and through counsel, and, pursuant to CR 41(a)(1)(A)(i), hereby provide

notice to the Court and the parties hereto that they voluntarily dismiss their claims against Defendant,

Russell Portenoy, with prejudice. Defendant, Russell Portenoy, has not answered or otherwise filed

a responsive pleading to the Complaint.


       However, all other claims and causes of action against each and every other Defendant shall

be unaffected by this dismissal, and all other claims and causes of action filed by the Plaintiffs shall

remain open and active against those Defendants.


Date: March 11, 2019                          Respectfully submitted,

                                              /s/Ryan Biggerstaff
                                              Ryan Biggerstaff
                                              Gary C. Johnson
                                              GARY J. JOHNSON, P.S.C.
                                              110 Caroline Ave.

                                              Page 1 of 2
    Case: 1:17-md-02804-DAP Doc #: 1426 Filed: 03/11/19 2 of 2. PageID #: 39414
                                    P.O. Box 231
                                    Pikeville, KY 41501-0231
                                    606-437-4002
                                    606-437-0021 fax
                                    gary@garycjohnson.com
                                    rbiggerstaff@garycjohnson.com
                                    Counsel for Plaintiffs, Rhonda Belcher and
                                    Ella Louise Johnson as Administratrix of
                                    The Estate of Mackenzie Paige Hays


                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of March 2019, I electronically filed the foregoing Notice
of Voluntary Dismissal of Defendant, Russell Portenoy, with the Clerk of the Court for the U.S.
District Court for the Northern District of Ohio by using the CM/ECF System which will send
notifications of such filing to all counsel of record in this action.



                                              /s/Ryan Biggerstaff

                                              Counsel for Plaintiffs, Rhonda Belcher and
                                              Ella Louise Johnson as Administratrix of
                                              The Estate of Mackenzie Paige Hays




                                              Page 2 of 2
